Reed, J.
The defendant moved in arrest of judgment on the ground that the indictment did not charge a criminal offense. The indictment charges that defendant, by means of a certain false token and certain false pretenses, induced E. M. Jackson to sign a written instrument, the false making of which would be forgery. There is no averment in the indictment, - however, that he obtained from Jackson the .instrument so signed by him. In the case of State v. McGinnis, 71 Iowa, 685, we held that an indictment in substantially the same form was not sufficient. Following that holding, the judgment should be
REVERSED.